ETAILED ACTION

Response to Amendment
This is in response to an amendment/response filed on 10/28/2021
 Hereon, claims 1-28 are currently pending; claims 1-28 are rejected.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 7/24/2019 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, (USNO.2015/0010785).
 	As for claim 1, Ogawa discloses and shows in Fig. 1 a battery charging system comprising (a) at least one charging circuit to charge at least one rechargeable battery cell; (b) a heat source (ref’s exhaust gas) to provide heat that is transported through a heat spreader element (ref’s heat exchanger), implemented fully or partially inside said at least one battery cell (ref’s secondary battery), to heat up said battery cell to a desired temperature Tc before or during charging of said battery cell; and (c) cooling means (via oxygen containing gas) in thermal contact with the heat spreader element configured to enable transporting internal heat of the battery cell through the heat spreader element to the cooling means when the battery cell is discharged, wherein the cooling means is not in thermal contact with the heat spreader element when the battery cell is heated by the heat source (par.[0010,0016-0017,0032,0035,0045,0080]).
 	Ogawa discloses the claimed invention except for implemented fully or partially inside said at least one battery cell.  It would have been obvious to one having ordinary Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
 	As for claim 2, Ogawa discloses and shows in Fig. 1  rechargeable battery cell comprises an anode, a cathode, an electrolyte disposed between the anode and the cathode, and a protective housing that at least partially encloses the anode, the cathode and the electrolyte, wherein said heat-spreader element is disposed partially or entirely inside the protective housing and configured to alternate between receiving heat from said heat source at a desired heating temperature Th to heat up the battery cell to the desired temperature Tc for battery cell charging and transferring heat from the battery cell to the cooling means when the battery cell is discharged or provides electric power to an external device or load
As for claim 3, Ogawa discloses and shows in Fig. 1  discloses the claimed invention except for multiple charging stations to heat and charge multiple rechargeable battery cells or to cool said multiple rechargeable battery cells and wherein each charging station comprises one charging circuit, one heat source, and one cooling means. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have multiple charging stations to heat and charge multiple rechargeable battery cells or to cool said multiple rechargeable battery cells and wherein each charging station comprises one charging circuit, one heat source, and one cooling means, since it has been held that mere duplication of the essential working 
As for claim 4, Ogawa discloses and shows in Fig. 1 heat-spreader element does not receive an electrical current from said charging circuit to generate heat inside the battery cell for resistance heating of the battery cell.
 	As for claims 5 and 20, Ogawa discloses and shows in Fig. 1 at least a battery cell comprises at least a temperature sensor for measuring an internal temperature of the battery and sending a signal of said internal temperature to said charging circuit (par.[0041]).
 	As for claim 6, Ogawa discloses and shows in Fig. 1 heat-spreader element acts as a temperature sensor for measuring an internal temperature of the battery (obvious because of the ability to attract heat)
As for claims 7 and 21, Ogawa discloses the claimed invention except for heat-spreader element comprises a high thermal conductivity material having a thermal conductivity no less than 10 W/mK. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to heat-spreader element comprises a high thermal conductivity material having a thermal conductivity no less than 10 W/mK, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 for advantages such as providing an efficient heat dissipation.
As for claims 8 and 22, Ogawa discloses the claimed invention except for heat-spreader element comprises a material selected from a graphene film, flexible graphite sheet, artificial graphite film, Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy sheet, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to heat-spreader element comprises a material selected from a graphene film, flexible graphite sheet, artificial graphite film, Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy sheet, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 for advantages such as providing an efficient heat dissipation.
 	As for claims 9 and 23, Ogawa discloses the claimed invention except for said graphene film contains a graphene selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or a combination thereof. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to said graphene film contains a graphene selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or a combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the 
 	As for claim 10, Ogawa discloses heat source is heated by using laser heating, resistance heating, dielectric heating, thermal-electric heating, microwave heating, radio frequency heating, hot fluid heating, or a combination thereof
 	As for claim 11, Ogawa discloses cooling means is selected from a heat sink, a heat pipe, a vapor chamber, a stream of flowing fluid, a thermoelectric device, a heat exchanger, a radiator, or a combination thereof
 	As for claim 12, Ogawa discloses heat-spreader element is in a heat spreading relation to an anode or a cathode of a battery cell and provides heat thereto before or during charging of the battery cell or receives heat therefrom when the battery cell is discharged to power an external device
 	As for claim 13, Ogawa discloses and shows in Fig. 1 heat source or the cooling means has a clipping means or connector means to reversibly grip or connect with a tab of said heat spreader element.
 	As for claim 14, Ogawa discloses and shows in Fig. 1 the heat-spreader element has a tab protruded outside of the protective housing, wherein said tab is configured to controllably make thermal contact with the external heat source and get disconnected with the external heat source when a battery temperature reaches the desired temperature Tc.
 	As for claim 15, Ogawa discloses and shows in Fig. 1 the battery has an anode terminal and a cathode terminal for operating the battery and the heat-spreader element 
 	As for claim 16, Ogawa discloses and shows in Fig. 1 heat-spreader element is in thermal contact with the protective housing or a cap of the protective housing
 	As for claim 17, Ogawa discloses and shows in Fig. 1 battery is a lithium-ion battery, lithium metal secondary battery, lithium-sulfur battery, lithium-air battery, lithium-selenium battery, sodium-ion battery, sodium metal secondary battery, sodium-sulfur battery, sodium-air battery, magnesium-ion battery, magnesium metal battery, aluminum-ion battery, aluminum metal secondary battery, zinc-ion battery, zinc metal battery, zinc-air battery, nickel metal hydride battery, lead acid battery, lead acid-carbon battery, lead acid-based ultra-battery, lithium-ion capacitor, or supercapacitor
 	As for claim 18, Ogawa discloses and shows in Fig. 1 a method of operating a battery charging system comprising multiple charging stations, said method comprising: (a) positioning multiple rechargeable battery cells respectively in said multiple charging stations; (b) operating at least a heat source (ref’s exhaust gas)  in said battery charging system to provide heat that is transported through a heat spreader element (ref’s heat exchanger), to heat up said battery cells to a desired temperature Tc; (c) activating at least one charging circuit in said battery charging system to charge said battery cells at or near Tc until said battery cells reach a desired degree of charge; and (d) stop battery cell charging and bringing the heat spreader element to make thermal contact with a cooling means (via oxygen containing gas) (par.[0010,0016-0017,0032,0035,0045,0080]).
Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
 	As for claims 19 and 25, Ogawa discloses and shows in Fig. 1 each of said battery cells comprises therein a heat spreader element having an end connected to an electrode terminal of the battery cell or having a tab protruded out of a protective housing of the battery cell and wherein said step (b) comprises bringing the electrode terminal or the tab in thermal contact with said external heat source, allowing heat from the heat source to transfer into the battery cell for heating the battery to a desired temperature Tc (obvious to prevent overheating)
 	As for claim 24, Ogawa discloses and shows in Fig. 1 heat spreader element inside the battery cell comprises placing the heat-spreader element in physical or thermal contact with the anode or the cathode for providing heat thereto.
	As for claim 26, Ogawa discloses and shows in Fig. 1 heat-spreader element has a tab protruded outside of the protective housing and wherein said step (d) comprises controllably making the tab in thermal contact with the cooling means when the battery cell is discharged.
 	As for claim 27, Ogawa discloses the battery cell has an anode terminal and a cathode terminal for operating the battery cell and the heat-spreader element is in thermal contact with the anode terminal or the cathode terminal and wherein step (b) 
 	As for claim 28, Ogawa discloses the heat-spreader element is in thermal contact with the protective housing or a cap of the protective housing and said step (b) comprises bringing the external heat source to thermally or physically contact the protective housing or the cap, supplying heat thereto for cell charging; or said step (d) comprises bringing the cooling means to thermally or physically contact the protective housing or the cap, removing heat therefrom for battery discharging.
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
In response to applicants’ argument that
The Ogawa reference does not obviate Claims 1-28 since the Ogawa reference is directed to a different field of endeavor in fuel cells. Our invention is in the field of fast rechargeable batteries, which is unrelated to fuel cells. As a result, it would not be obvious to a person of ordinary skill in the art to make or use the Ogawa reference to come up with our invention.
 
The examiner respectfully disagree and submits,  
Ogawa discloses and shows  a battery charging system comprising (a) at least one charging circuit to charge at least one rechargeable battery cell; (b) a heat (ref’s exhaust gas) to provide heat that is transported through a heat spreader element (ref’s heat exchanger), implemented fully or partially inside said at least one battery cell (ref’s secondary battery), to heat up said battery cell to a desired temperature Tc before or during charging of said battery cell; and (c) cooling means (via oxygen containing gas) in thermal contact with the heat spreader element configured to enable transporting internal heat of the battery cell through the heat spreader element to the cooling means when the battery cell is discharged, wherein the cooling means is not in thermal contact with the heat spreader element when the battery cell is heated by the heat source (par.[0010,0016-0017,0032,0035,0045,0080]). Furthermore, Ogawa discloses and shows a secondary battery being charged and discharged therefore Ogawa is in the same field of endeavor as claimed.

Accordingly, the rejection is still proper and thus maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859